[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON APPLICATION OF JACK L. ROSENBLITT TO BE MADE ADDITIONAL PLAINTIFF
In a memorandum of decision filed prior to the filing of this memorandum, this court denied the defendants' motion to dismiss and reviewed the history of this case.
In view of the Appellate Court's mandate to this court to determine the extent of the defendants' liability on the subject note, Jack L. Rosenblitt seeks to become a party, inasmuch as the note has been determined to be unaffected by the previous holdings of the Appellate Court as to Rosenblitt's interest.
The defendants argue that since Rosenblitt never previously asked to be a party, he should not be permitted to be a party at this late date.
However, this court finds that Rosenblitt's interest in the proceedings ordered by the Appellate Court is paramount because the liability of the defendants on the note is only to Rosenblitt. At this juncture, this court has been mandated to determine the amount of the defendants' liability.
Certainly Rosenblitt is entitled and required to prove the extent of the liability to him.
Consequently, despite any previous inaction by him, he must be granted party status and his application for such status is therefore, granted.
___________________ Freed, J. CT Page 14338